Velocity Express Corporation 8-K Exhibit 2.1 EXECUTION COPY ASSET PURCHASE AGREEMENT among VELOCITY EXPRESS CORPORATION, VELOCITY EXPRESS, INC., VELOCITY EXPRESS LEASING, INC., CD&L, INC., Certain other direct and indirect Subsidiaries of Velocity Express Corporation and COMVEST VELOCITY ACQUISITION I, LLC Dated as of September 24, 2009 TABLE OF CONTENTS ARTICLE I DEFINITIONS 2 Section 1.1 Definitions. 2 Section 1.2 Interpretation and Rules of Construction. 12 ARTICLE II PURCHASE AND SALE 13 Section 2.1 Purchase and Sale of Assets. 13 Section 2.2 Assumption and Exclusion of Liabilities. 16 Section 2.3 Purchase of Purchased Assets. 19 Section 2.4 Purchase Price. 19 Section 2.5 Determined Cure Costs. 20 Section 2.6 Closing. 20 Section 2.7 Closing Deliveries by the Sellers. 20 Section 2.8 Closing Deliveries by the Purchaser. 22 Section 2.9 Relinquishment of Control. 22 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS 23 Section 3.1 Organization, Authority and Qualification of the Sellers. 23 Section 3.2 No Conflict. 24 Section 3.3 Governmental Consents and Approvals. 24 Section 3.4 Litigation. 24 Section 3.5 Compliance with Laws. 25 Section 3.6 Environmental Matters. 25 Section 3.7 Intellectual Property. 25 Section 3.8 Real Property. 26 Section 3.9 Employee Benefit Matters. 26 Section 3.10 Taxes. 27 Section 3.11 Material Contracts. 28 Section 3.12 Brokers. 29 Section 3.13 Title to Purchased Assets; Good Condition. 29 Section 3.14 Insurance. 29 Section 3.15 Permits. 30 Section 3.16 Labor Matters. 30 Section 3.17 Transactions with Related Parties. 30 Section 3.18 Financial Statements. 31 ARTICLE IV REPRESENTATIONS AND WARRANTIESOF THE PURCHASER 31 Section 4.1 Organization and Authority of the Purchaser. 31 Section 4.2 No Conflict. 32 Section 4.3 Governmental Consents and Approvals. 32 Section 4.4 Litigation. 32 Section 4.5 Financial Condition. 32 Section 4.6 Brokers and Finders. 33 ARTICLE V ADDITIONAL AGREEMENTS 33 Section 5.1 Assumption of Assigned Contracts. 33 Section 5.2 Conduct of Business Prior to the Closing. 34 Section 5.3 Access to Information. 37 Section 5.4 Damage or Destruction. 38 Section 5.5 Regulatory and Other Authorizations; Notices and Consents. 38 Section 5.6 Permits and Licenses. 38 Section 5.7 Environmental Related Actions. 39 Section 5.8 Intellectual Property. 39 Section 5.9 Further Action. 39 Section 5.10 Tax Cooperation and Exchange of Information. 40 Section 5.11 Conveyance Taxes. 40 Section 5.12 Nondisclosure. 41 Section 5.13 Documents at Closing. 41 Section 5.14 Parties’ Access to Records After Closing. 41 Section 5.15 Notification of Certain Matters. 42 Section 5.16 Waiver and Release. 42 Section 5.17 Compliance with Bidding Procedures Order. 42 Section 5.18 Bankruptcy Court Approval. 42 Section 5.19 Adequate Assurances Regarding Assigned Contracts and Assignments of Leased Properties. 43 ARTICLE VI EMPLOYEE MATTERS 43 Section 6.1 Transferred Employees 43 Section 6.2 No Obligation. 44 ARTICLE VII CONDITIONS TO CLOSING 44 Section 7.1 Conditions to Obligations of the Sellers. 44 Section 7.2 Conditions to Obligations of the Purchaser. 45 ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER 47 Section 8.1 Termination. 47 Section 8.2 Effect of Termination. 48 Section 8.3 Limitation on Damages. 49 ARTICLE IX NO SURVIVAL OF REPRESENTATIONS AND WARRANTIES 49 ARTICLE X GENERAL PROVISIONS 49 Section 10.1 Expenses. 49 Section 10.2 Notices. 49 Section 10.3 Public Announcements. 50 Section 10.4 Severability. 51 Section 10.5 Entire Agreement. 51 Section 10.6 Successors and Assigns. 51 Section 10.7 Amendment. 51 Section 10.8 Waiver. 51 Section 10.9 No Third Party Beneficiaries. 52 Section 10.10 Governing Law. 52 Section 10.11 Waiver of Jury Trial. 52 Section 10.12 Currency. 52 Section 10.13 Construction. 53 Section 10.14 Counterparts. 53 - i - EXHIBITS Exhibit A Sellers’ Disclosure Schedule Exhibit B Purchaser’s Disclosure Schedule Exhibit C Form of Assignment of Leases Exhibit D Form of Bill of Sale Exhibit E Form of Bidding Procedures Order and exhibits thereto (including cure notice and sale notice) Exhibit F Form of Sale Order Exhibit G Form of DIP Order - ii - EXECUTION COPY ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of September 24, 2009, among Velocity Express Corporation, a Delaware corporation(“Parent”), Velocity
